PER CURIAM.
Appellees, Russell B. Caughey and Julia Caughey, were members of an organization known as Outdoor Amusement Business Association (OABA). As a member of OABA the Caugheys procured group health and life insurance coverage under a group policy described as The OABA Program. This litigation arose out of claims filed by Julia Caughey and her son, Russell, for which payment was refused. Suit was instituted by the Caugheys against OABA and Group Insurance Service Center, which administered the insurance program. OABA also filed a third party claim against Fringe Facts, Inc., and its president, Gamble, who helped administer the program. A jury trial resulted in a verdict for the appellees on the plaintiffs’ complaint and a verdict against OABA on its third party complaint. From a judgment on the verdict OABA has perfected this appeal.
Appellants present nine points on appeal, none of which demonstrates reversible error. We have considered each point carefully and conclude that a jury question was presented and resolved adversely to appellant. Since a detailed recitation of the facts and individual treatment of the points presented would not be rewarding from the standpoint of the State’s jurisprudence, we choose to simply affirm the judgment appealed from.
AFFIRMED.
DOWNEY, HERSEY and HURLEY, JJ., concur.